UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended October 27, 2007 □ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-9065 ECOLOGY AND ENVIRONMENT, INC. (Exact name of registrant as specified in its charter) New York 16-0971022 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 368 Pleasant View Drive Lancaster, New York 14086 (Address of principal executive offices) (Zip code) (716)684-8060 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No□ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Exchange Act Rule 12b-2). (Check one): Large accelerated filer□ Accelerated filer □ Non-accelerated filer þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes □No þ At December 1, 2007, 2,606,860 shares of Registrant's Class A Common Stock (par value $.01) and 1,667,426 shares of Class B Common Stock (par value $.01) were outstanding. PART 1 FINANCIAL INFORMATION Item 1.Financial Statements Ecology and Environment, Inc Consolidated Balance Sheet Unaudited October 27, July 31, Assets 2007 2007 Current assets: Cash and cash equivalents $ 11,153,960 $ 15,724,139 Investment securities available for sale 122,866 101,009 Contract receivables, net 35,624,754 36,742,288 Deferred income taxes 5,445,707 5,196,728 Income tax receivable 1,357,213 1,357,213 Other current assets 1,915,307 1,516,972 Total current assets 55,619,807 60,638,349 Property, building and equipment, net 7,643,839 7,725,535 Deferred income taxes 2,520,311 1,404,232 Other assets 1,647,486 1,438,329 Total assets $ 67,431,443 $ 71,206,445 Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ 6,573,812 $ 10,178,873 Accrued payroll costs 5,008,461 6,191,434 Income taxes payable 832,422 664,085 Deferred revenue 99,342 90,791 Current portion of long-term debt and capital lease obligations 330,427 333,229 Other accrued liabilities 7,331,779 8,866,707 Total current liabilities 20,176,243 26,325,119 Income Taxes Payable 2,744,396 - Accrued interest and penalties 1,312,667 - Long-term debt and capital lease obligations 579,867 385,270 Minority interest 3,701,410 3,582,968 Commitments and contingencies (see note #10) - - Shareholders' equity: Preferred stock, par value $.01 per share; authorized - 2,000,000 shares; no shares issued - - Class A common stock, par value $.01 per share; authorized - 6,000,000 shares; issued - 2,661,498 and 2,661,498 shares 26,615 26,615 Class B common stock, par value $.01 per share; authorized - 10,000,000 shares; issued - 1,732,227 and 1,732,227 shares 17,323 17,323 Capital in excess of par value 19,754,584 20,051,446 Retained earnings 19,865,827 22,211,098 Accumulated other comprehensive income 532,834 299,102 Treasury stock - Class A common, 62,926 and 104,020 shares; Class B common, 64,801 and 64,801 shares, at cost (1,280,323 ) (1,692,496 ) Total shareholders' equity 38,916,860 40,913,088 Total liabilities and shareholders' equity $ 67,431,443 $ 71,206,445 The accompanying notes are an integral part of these financial statements. Ecology and Environment, Inc. Consolidated Statement of Income Unaudited Three months ended October 27, October 26, 2007 2006 Revenue $ 25,706,566 $ 24,193,667 Cost of professional services and other direct operating expenses 10,801,717 9,633,215 Subcontract costs 2,644,671 3,284,582 Gross profit 12,260,178 11,275,870 Administrative and indirect operating expenses 7,430,290 6,731,390 Marketing and related costs 2,963,213 2,478,559 Depreciation 356,342 313,937 Income from operations 1,510,333 1,751,984 Interest expense (121,181 ) (55,160 ) Interest income 141,824 127,973 Other expense (20,257 ) (16,454 ) Net foreign currency exchange loss (744 ) (2,353 ) Income from continuing operations before income taxes and minority interest 1,509,975 1,805,990 Income tax provision 408,214 419,297 Net income from continuing operations before minority interest 1,101,761 1,386,693 Minority interest (601,187 ) (631,166 ) Net income from continuing operations 500,574 755,527 Loss from discontinued operations - (54,789 ) Income tax benefit on loss from discontinued operations - 19,943 Net income $ 500,574 $ 720,681 Net income (loss) per common share: basic Continuing operations $ 0.12 $ 0.18 Discontinued operations - (0.01 ) Net income per common share: basic $ 0.12 $ 0.17 Net income (loss) per common share: diluted Continuing operations $ 0.12 $ 0.18 Discontinued operations - (0.01 ) Net income per common share: diluted $ 0.12 $ 0.17 Weighted average common shares outstanding: basic 4,164,570 4,218,904 Weighted average common shares outstanding: diluted 4,218,712 4,266,862 The accompanying notes are an integral part of these financial statements. Ecology and Environment, Inc Consolidated Statement of Cash Flows Unaudited Three Months Ended October 27, October 26, 2007 2006 Cash flows from operating activities: Net income $ 500,574 $ 720,681 Net loss from discontinued operations, net of tax - (34,846 ) Income from continuing operations 500,574 755,527 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation 356,342 313,937 Share-based compensation expense 84,906 12,461 Gain on disposition of property and equipment - (1,035 ) Minority interest 601,187 497,550 Provision for contract adjustments 14,660 40,875 (Increase) decrease in: - contracts receivable, net 1,102,874 591,995 - other current assets (398,335 ) (453,651 ) - deferred income taxes (317,163 ) (601 ) - other non-current assets 46,421 534,170 Increase (decrease) in: - accounts payable (3,605,061 ) (1,672,464 ) - accrued payroll costs (1,182,973 ) (1,901,536 ) - income taxes payable 201,794 (532,527 ) - deferred revenue 8,551 (1,688 ) - other accrued liabilities (1,534,928 ) (86,311 ) - accrued interest and penalties 107,000 - Net cash used in operating activities (4,014,151 ) (1,903,298 ) Cash flows used in investing activities: Purchase of property, building and equipment (274,646 ) (217,463 ) Payment for the purchase of bond (21,069 ) (856 ) Net cash used in investing activities (295,715 ) (218,319 ) Cash flows provided by (used in) financing activities: Proceeds from debt 10,254 544 Repayment of debt (168,490 ) (213,678 ) Distributions to minority partners (236,922 ) (125,840 ) Purchase of treasury stock - (49,465 ) Net cash used in financing activities (395,158 ) (388,439 ) Effect of exchange rate changes on cash and cash equivalents 134,845 (97,598 ) Discontinued Operations Net cash used in discontinued operating activities - (41,916 ) Net cash used in discontinued operations - (41,916 ) Net decrease in cash and cash equivalents (4,570,179 ) (2,649,570 ) Cash and cash equivalents at beginning of period 15,724,139 13,094,499 Cash and cash equivalents at end of period $ 11,153,960 $ 10,444,929 The accompanying notes are an integral part of these financial statements. Ecology and Environment, Inc Consolidated Statement of Changes in Shareholders' Equity Unaudited Accumulated Common Stock Capital in Other Class A Class B Excess of Retained Comprehensive Treasury Stock Comprehensive Shares Amount Shares Amount Par Value earnings Income Shares Amount Income Balance at July 31, 2006 2,534,566 $ 25,346 1,650,173 $ 16,502 $ 17,684,373 $ 23,163,716 $ (2,208,830 ) 128,463 $ (1,053,648 ) $ 2,609,808 Net income - 3,074,471 - - - 3,074,471 Reclassification adjustment for realized foreign currency translation loss in net income - 2,110,431 - - 2,110,431 Foreign currency translation reserve - 397,476 - - 397,476 Cash dividends paid ($.34 per share) - (1,464,921 ) - 5% Stock Dividend 126,522 1,265 82,464 825 2,560,078 (2,562,168 ) - 8,040 - - Unrealized investment gain, net - 25 - - 25 Conversion of common stock - B to A 410 4 (410 ) (4 ) - Repurchase of Class A common stock - 86,806 (1,085,901 ) - Issuance of stock under stock award plan - (325,985 ) - - (57,620 ) 472,484 - Share-based compensation - 121,396 - Tax impact of share based compensation - 5,860 - Other - 5,724 - - 3,135 (25,431 ) - Balance at July 31, 2007 2,661,498 26,615 1,732,227 17,323 20,051,446 22,211,098 299,102 168,824 (1,692,496 ) 5,582,403 Cumulative effect of adopting FIN 48 - (2,845,845 ) - Adjusted Balance at July 31, 2007 2,661,498 $ 26,615 1,732,227 $ 17,323 $ 20,051,446 $ 19,365,253 $ 299,102 168,824 $ (1,692,496 ) $ 5,582,403 Net income - 500,574 - - - 500,574 Foreign currency translation reserve - 233,259 - - 233,259 Unrealized investment gain, net - 473 - - 473 Issuance of stock under stock award plan - (412,173 ) - - (41,094 ) 412,173 - Share-based compensation - 84,906 - Tax impact of share based compensation - 33,457 - Other - (3,052 ) - Balance at October 27, 2007 2,661,498 $ 26,615 1,732,227 $ 17,323 $ 19,754,584 $ 19,865,827 $ 532,834 127,730 $ (1,280,323 ) $ 734,306 The accompanying notes are an integral part of these financial statements. Ecology and Environment, Inc. Notes to Consolidated Financial Statements Summary of Operations and Basis of Presentation The consolidated financial statements included herein have been prepared by Ecology and Environment, Inc., ("E & E" or the "Company"), without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. The financial statements reflect all adjustments that are, in the opinion of management, necessary for a fair statement of such information. All such adjustments are of a normal recurring nature. Although E & E believes that the disclosures are adequate to make the information presented not misleading, certain information and footnote disclosures, including a description of significant accounting policies normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America, have been condensed or omitted pursuant to such rules and regulations. Therefore, these financial statements should be read in conjunction with the financial statements and the notes thereto included in E & E's 2007 Annual Report on Form 10-K filed with the Securities and Exchange Commission. The results of operations for the three months ended October 27, 2007 are not necessarily indicative of the results for any subsequent period or the entire fiscal year ending July 31, 2008. 1. Summary of Significant Accounting Policies a. Consolidation The consolidated financial statements include the accounts of the Company and its wholly owned and majority owned subsidiaries. Also reflected in the financial statements is the 50% ownership in the Chinese operating joint venture, The Tianjin Green Engineering Company. This joint venture is accounted for under the equity method. All significant intercompany transactions and balances have been eliminated. b. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results may differ from those estimates. c. Revenue Recognition The majority of the Company's revenue is derived from environmental consulting work, with the balance derived from aquaculture. The consulting revenue is principally derived from the sale of labor hours. The consulting work is performed under a mix of fixed price, cost-type, and time and material contracts. Contracts are required from all customers. Revenue is recognized as follows: Contract Type Work Type Revenue Recognition Policy Fixed Price Consulting Percentage of completion, approximating the ratio of total costs incurred to date to total estimated costs. Cost-type Consulting Costs as incurred. Fixed fee portion is recognized using percentage of completion determined by the percentage of level of effort (LOE) hours incurred to total LOE hours in the respective contracts. Time and Materials Consulting As incurred at contract rates. Unit Price Aquaculture Upon delivery and payment from customers. Substantially all of the Company's cost-type work is with federal governmental agencies and, as such, is subject to audits after contract completion. Provisions for adjustments to the revenue accrued under these cost-type contracts are provided for on an annual basis based on past settlement history. Government audits have been completed and final rates have been negotiated through fiscal year 2001. The balance in the allowance for contract adjustments accounts principally represents a reserve for contract adjustments for the fiscal years 1996-2007. We reduce our accounts receivable and costs and accrued earnings in excess of billings on contracts in process by establishing an allowance for amounts that, in the future, may become uncollectible or unrealizable, respectively. We determine our estimated allowance for uncollectible amounts based on management’s judgments regarding our operating performance related to the adequacy of the services performed, the status of change orders and claims, our experience settling change orders and claims and the financial condition of our clients, which may be dependent on the type of client and current economic conditions that the client may be subject to. Change orders can occur when changes in scope are made after project work has begun, and can be initiated by either the Company or its clients. Claims are amounts in excess of the agreed contract price which the Company seeks to recover from a client for customer delays and / or errors or unapproved change orders that are in dispute. Costs related to change orders and claims are recognized as incurred. Revenues are recognized on change orders (including profit) when it is probable that the change order will be approved and the amount can be reasonably estimated. Revenue on claims is not recognized until the claim is approved by the customer. All bid and proposal and other pre-contract costs are expensed as incurred. Out of pocket expenses such as travel, meals, field supplies, and other costs billed direct to contracts are included in both revenues and cost of professional services. d. Translation of Foreign Currencies The financial statements of foreign subsidiaries where the local currency is the functional currency are translated into U.S. dollars using exchange rates in effect at period end for assets and liabilities and average exchange rates during each reporting period for results of operations. Translation adjustments are deferred in accumulated other comprehensive income. The financial statements of foreign subsidiaries located in highly inflationary economies are remeasured as if the functional currency were the U.S. dollar. The remeasurement of local currencies into U.S. dollars creates translation adjustments which are included in net income. There were no highly inflationary economy translation adjustments for fiscal years 2007-2008. e. Income Taxes The Company follows the asset and liability approach to account for income taxes. This approach requires the recognition of deferred tax liabilities and assets for the expected future tax consequences of temporary differences between the carrying amounts and the tax bases of assets and liabilities. Although realization is not assured, management believes it is more likely than not that the recorded net deferred tax assets will be realized. Since in some cases management has utilized estimates, the amount of the net deferred tax asset considered realizable could be reduced in the near term. No provision has been made for United States income taxes applicable to undistributed earnings of foreign subsidiaries as it is the intention of the Company to indefinitely reinvest those earnings in the operations of those entities. Income tax expense includes U.S. and international income taxes, determined using an estimate of the Company’s annual effective tax rate.A deferred tax liability is recognized for all taxable temporary differences, and a deferred tax asset is recognized for all deductible temporary differences and net operating loss carryforwards. The Company has significant deferred tax assets, resulting principally from contract reserves, fixed assets and domestic net operating loss carryforwards (NOLs).As required by Financial Accounting Standard No. 109 (FAS 109), “Accounting for Income Taxes” the Company periodically evaluates the likelihood of realization of deferred tax assets, and has determined that no valuation allowance is presently necessary. In June 2006, the Financial Accounting Standards Board (FASB) issued FASB Interpretation No. 48 (FIN 48), an interpretation ofFAS 109. FIN 48 clarifies the accounting for uncertainty in income taxes and reduces the diversity in current practice associated with the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return by defining a “more-likely-than-not” threshold regarding the sustainability of the position.The Company adopted FIN 48 beginning August 1, 2007. See Footnote No. 12. f. Earnings Per Share (EPS) Basic EPS is computed by dividing income available to common shareholders by the weighted average number of common shares outstanding for the period. Diluted EPS reflects the potential dilution that would occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the Company. See Footnote No. 8. g. Impairment of Long-Lived Assets The Company accounts for impairment of long-lived assets in accordance with Statement of Financial Accounting Standards (SFAS) No. 144 "Accounting for the Impairment or Disposal of Long-Lived Assets." SFAS No. 144 requires that long-lived assets be reviewed for impairment whenever events or changes in circumstances indicate that the book value of the asset may not be recoverable. The Company assesses recoverability of the carrying value of the asset by estimating the future net cash flows (undiscounted) expected to result from the asset, including eventual disposition. If the future net cash flows are less than the carrying value of the asset, an impairment loss is recorded equal to the difference between the asset's carrying value and fair value. h. Cash and Cash Equivalents For purposes of the consolidated statement of cash flows, the Company considers all highly liquid instruments purchased with a maturity of three months or less to be cash equivalents. Cash paid for interest was approximately$50,000 and $55,000 for the first three months of fiscal year 2008 and 2007, respectively. Cash paid for income taxeswas approximately$39,000 and $570,000 for the first three months of fiscal year 2008 and 2007, respectively.
